         Case 1:21-cv-00494-KWR-KK Document 7 Filed 06/02/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LANIEL WOODARD,

        Plaintiff,

v.                                                            Civ. No. 21-494 GJF/KK

CITY OF ALBUQUERQUE et al.,

        Defendants.

                               INITIAL SCHEDULING ORDER

        This case is assigned to me for scheduling, case management, discovery, and all other

non-dispositive motions. Counsel and pro se parties are required to comply with the Local Civil

Rules of the United States District Court for the District of New Mexico, as well as the Federal

Rules of Civil Procedure. Civility and professionalism are required of counsel throughout this

litigation.   Counsel must comply with the State Bar of New Mexico’s “Creed of

Professionalism.”

        Counsel and any pro se parties will “meet and confer” no later than Thursday, July 1,

2021, to discuss: (1) the nature and bases of their claims and defenses; (2) the possibility of a

prompt resolution or settlement; (3) making or arranging for complete initial disclosures as

required by Rule 26(a)(1); (4) preserving discoverable information; and, (5) the formulation of a

provisional discovery plan. Fed. R. Civ. P. 26(a)(1), (f). In formulating a provisional discovery

plan, counsel and pro se parties should meaningfully discuss: (i) the subjects on which discovery

may be needed, when discovery should be completed, and whether discovery should be

conducted in phases or limited to particular issues; (ii) any issues about the disclosure, discovery,

or preservation of electronically stored information, including the form(s) in which it should be
         Case 1:21-cv-00494-KWR-KK Document 7 Filed 06/02/21 Page 2 of 4




produced; (iii) any issues about claims of privilege or confidentiality of materials, including

exploring whether the parties can agree on a procedure to assert these claims and whether they

will ask the Court to include any agreement in an order1; (iv) whether any changes should be

sought to the limitations on discovery imposed by the Federal Rules of Civil Procedure or the

Local Civil Rules; and, (v) the facts and the law governing the case to which the parties are

willing to stipulate.

         Pursuant to Rule 26(d)(2), the parties may deliver requests for production under Rule 34

before the “meet and confer” date. Fed. R. Civ. P. 26(d)(2). However, such requests are not

considered to have been served until the first “meet and confer” session. Id.

         Initial disclosures under Rule 26(a)(1) must be made within fourteen (14) days of the

meet and confer session, unless a different time is set by stipulation or court order. The parties

are advised to strictly follow the letter and spirit of Rule 26(a)(1) in preparing their initial

disclosures. Fed. R. Civ. P. 26(a)(1). Initial disclosures are intended to accelerate the exchange

of core information about the case and eliminate the need for formal discovery at the early stages

of litigation. See 1993 Advisory Committee Notes to Fed. R. Civ. P. 26(a)(1). The parties must

seek to meet these objectives in making their initial disclosures, and should be prepared to

explain how they have fully complied with their obligations under Rule 26(a)(1) at the Initial

Scheduling Conference.

         The parties will cooperate in preparing a Joint Status Report and Provisional Discovery

Plan (“JSR”) which follows the sample JSR form available on the United States District Court

         1
           If the parties intend to ask the Court to include any agreement regarding confidentiality of materials in an
order, they are instructed to review the “Guidelines for Proposed Protective Orders Submitted to Judge Khalsa”
available under the “Procedures” tab at http://www.nmd.uscourts.gov/content/honorable-kirtan-khalsa before
drafting a proposed stipulated order to submit to the Court.

                                                          2
          Case 1:21-cv-00494-KWR-KK Document 7 Filed 06/02/21 Page 3 of 4




for the District of New Mexico’s website. All attorneys must show their complete mailing

address and telephone number(s) under the “Appearances” section of the JSR. Do not indicate

witnesses’ addresses as “in care of” an attorney’s office. The city or town of residence of each

witness must be included so that the trial judge can consider that information in determining the

trial location. The parties are to fill in the blanks for proposed dates, bearing in mind that the

time allowed for discovery is generally 120 to 150 days from the date of the Initial Scheduling

Conference. The Court will determine actual case management deadlines after considering the

parties’ requests.      Plaintiff, or Defendant2 in removed cases, is responsible for electronically

filing the JSR by Monday, July 12, 2021.

          Parties may not modify case management deadlines on their own. Good cause must be

shown and the Court’s express, written approval obtained for any modification of the case

management deadlines that the Court establishes at the scheduling conference.

          A Rule 16 Initial Scheduling Conference will be held by telephone on Thursday, July

22, 2021 at 2:30 p.m. Counsel and any pro se parties are to call the Court’s AT&T conference

line at (877) 848-7030 and enter the code 7324132 to connect to the proceedings. At the

conference, counsel and any pro se parties must be prepared to discuss all claims and defenses,

initial disclosures, discovery requests and scheduling, issues relating to the disclosure, discovery,

and preservation of electronically-stored information, the timing of expert disclosures and reports

under Rule 26(a)(2), and the use of scientific evidence and whether it is anticipated that a

Daubert3 hearing will be needed. We will also discuss settlement prospects and alternative


  2
      Herein, the terms “Plaintiff” and “Defendant” encompass both singular and plural meanings.

  3
      Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993).

                                                         3
       Case 1:21-cv-00494-KWR-KK Document 7 Filed 06/02/21 Page 4 of 4




dispute resolution possibilities. Lead counsel and parties appearing pro se must participate

unless excused by the Court. Parties represented by counsel need not attend.

       Upon receipt of this Initial Scheduling Order, Plaintiff shall serve a copy of the

Order on any parties that have been served but have not yet entered an appearance in this

matter, and shall file a Certificate of Service with the Court documenting such service.

Plaintiff shall serve a copy of this Initial Scheduling Order on any parties not yet served

along with the summons and complaint.

       IT IS SO ORDERED.


                                     ______________________________________________
                                     KIRTAN KHALSA
                                     UNITED STATES MAGISTRATE JUDGE




                                               4
